STANLEY, Commissioner.
Upon request of local parties, the Attorney General authorized the institution in his name of an action against Charles H. Woods, Jr. to have the court determine whether he had become disqualified to continue as a member of the Boyd County Board of Education. It was charged that the defendant had become “directly or indirectly interested in the sale to the Board” of stationery and similar supplies. KRS 160.180(2). The circuit court rendered judgment for the defendant and dismissed the complaint. The plaintiff appealed.
The .appellee, Woods, upon his election, assumed his office on the first Monday in January, 1957, for a term of four years. KRS 160.200(2). So, his term of office expired during the pendency of this appeal.
It is a rule of general acceptance that an appeal will be dismissed where the circumstances have changed or events have occurred which make a determination of the questions unnecessary. Subject to rare exceptions where great public interest is involved, the court will not decide an abstract question. A decision of this case now would not settle a concrete issue but would declare an academic question of law. Brooks v. Collett, 296 Ky. 641, 178 S.W.2d 48. The appellee’s motion for a dismissal of the appeal is sustained.
Appeal dismissed.